DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered. 
Examiner acknowledged that claims 2-3 and 7-8 are amended; claim 1 is canceled.  Currently, claims 2-21 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The terminal disclaimer filed on disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,418,193, 9,538,619 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 2-21 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…the controllable light source further comprising an actuator that is manually operable at an end surface of the light emitting portion of the controllable light source when the controllable light source is installed in the fixture…in response to manual operation of the actuator at the end surface of the light emitting portion, the control device with the controllable light source by storing a unique identifier of the control device…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 2, (claims 3-21 are allowed as being dependent on claim 2).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Jonsson (US 2011/095687).
Jonsson discloses wireless controllable light source installed in a fixture.  However, Jonsson fails to disclose the controllable light source further comprising an actuator that is manually operable at an end surface of the light emitting portion of the controllable light source when the controllable light source is installed in the fixture…in response to manual operation of the actuator at the end surface of the light emitting portion, the control device with the controllable light source by storing a unique identifier of the control device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844